t c memo united_states tax_court ferrel benjamin gibbs petitioner v commissioner of internal revenue respondent docket no 24037-05l filed date ferrel benjamin gibbs pro_se alisha m harper for respondent memorandum opinion cohen judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether there was an abuse_of_discretion by the internal_revenue_service irs in determining that collection of petitioner’s unpaid income_tax liabilities for should proceed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided at the federal correction institution in ashland kentucky at the time that he filed his petition petitioner did not file a form_1040 u s individual_income_tax_return for a notice_of_deficiency was sent to petitioner on date petitioner never disputed the determinations in the notice instead he repeatedly sent letters to the irs asserting that he wished to cooperate with the irs but only upon receipt of written confirmation that the information that he provided to the irs would at no time or in any way be used in a criminal investigation or criminal prosecution against him after the time for filing a petition in response to the statutory notice had passed unpaid taxes penalties and interest were assessed on date the irs sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final notice in response to the final notice petitioner sent to the irs a form request for a collection_due_process_hearing request dated date on that form petitioner repeated his request for written confirmation that the information sought by the irs never be used against him as a link in the chain of evidence in a criminal investigation or as evidence against him in a criminal prosecution on date the irs sent a letter to petitioner informing him that his request for a cdp hearing had been forwarded to appeals for consideration in a letter dated date petitioner was given the name of settlement officer genene hopkins hopkins as the person to contact with any questions on date hopkins sent to petitioner a letter that informed him that the statements made in his request are items that courts have determined are frivolous or groundless or appeals does not consider these are moral religious political constitutional conscientious or similar grounds also in this letter hopkins described what she must consider during the hearing stating whether the irs met all the requirements of any applicable law or administrative procedure any relevant issues you wish to discuss these can include collection alternatives to levy challenges to the appropriateness of collection action spousal defenses when applicable we may also consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency we will balance the irs’ need for efficient tax collection and your legitimate concern that the collection action be no more intrusive than necessary finally hopkins asked that petitioner forward to the irs by date a statement providing specific reasons about the irs actions with which he disagrees and a collection alternative all appropriate documents necessary to consider any collection alternative including a completed form 433-a collection information statement for wage-earners and self- employed individuals and copies of filed federal_income_tax returns for and petitioner was informed that if he did not respond to the letter by the deadline the determination would be based on his request any information he previously provided and the irs’s administrative file and records petitioner did not send the required statement collection alternative documents or returns instead he sent a letter dated date with statements and requests nearly identical to those made in his previous correspondence with the irs a notice_of_determination was sent to petitioner on date the determination was summarized as follows our decision is not to grant you relief from the proposed collection action you failed to offer an acceptable alternative resolution before you decide whether to petition this notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless it is our view that the positions you have taken have no merit and are groundless citation omitted petitioner filed a petition disputing the determination in his objections to respondent’s motion for summary_judgment petitioner attached copies of letters dated date that he allegedly sent to the irs in these letters petitioner stated that he was invoking the protection of the fifth_amendment regarding each and every item question and or portion of an item and or question because he had not received any response regarding his request for written confirmation that information sought would not be used against him in any criminal investigation or criminal prosecution in a supplemental objection filed on date petitioner alleged his separation of citizenship with the corporate united_states attached to the supplemental objection were letters dated april and date addressed to the social_security administration ssa and the irs respectively in his letter to the ssa petitioner asserted that it was by mistake coercion misrepresentation and intimidation that he obtained a social_security_number and that he has changed his citizenship to south carolina republic petitioner further stated in an attached affidavit i rescind terminate reject forfeit and waive any and all benefits from the social_security administration he also asserted that any and all funds held by the ssa for him must immediately be refunded in full and that anything less would be fraud petitioner stated in his letter to the irs that it was notice to the internal_revenue_service that i no longer wish to be associated with the mark of the beast and have no desire to participate in the social_security system discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b petitioner has not identified any facts or evidence that would be presented at trial to controvert the undisputed facts already in the record see rule d providing in pertinent part that a response must set forth specific facts showing that there is a genuine issue for trial petitioner’s objection to respondent’s motion for summary_judgment does not allege any factual errors with regard to the appeals’ determination that the collection action against him was appropriate see rule b and we conclude that the material facts are not disputed and that judgment may be rendered as a matter of law sec_6330 generally provides that the irs cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an irs office of appeals hearing sec_6330 provides that the appeals officer shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 provides that the taxpayer may raise any relevant issue relating to the unpaid tax including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if he or she did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 petitioner received a notice_of_deficiency and may not contest the amount of the underlying tax_liability therefore the court will review respondent’s determination only for abuse_of_discretion 114_tc_604 114_tc_176 in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner never challenged the appropriateness of the collection action and he did not offer any collection alternative his objections to the motion for summary_judgment were frivolous additionally petitioner did not properly assert the fifth_amendment privilege but in any event in a civil tax case the taxpayer must accept the consequences of asserting the fifth_amendment and cannot avoid the burden_of_proof by claiming the privilege and attempting to convert the shield which it was intended to be into a sword 460_us_752 see 712_f2d_195 5th cir affg tcmemo_1983_12 89_tc_501 affd 884_f2d_258 6th cir see also wheelis v commissioner tcmemo_2002_102 affd 63_fedappx_375 9th cir petitioner did not raise any factual dispute showing that respondent’s determination was arbitrary capricious or without sound basis in law we conclude that there was no abuse_of_discretion when respondent sustained the proposed levy to collect petitioner’s unpaid income_tax_liability for to reflect the foregoing an appropriate order and decision will be entered for respondent
